DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 14, 18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 18, respectively of U.S. Patent No. 10,674,197 in view of Siddiq et al. (US Pub. 2019/0149879), Tuukkanen (US Pub. 2015/0088423) and in further view of Deak et al. (US Pub. 2017/0358022).
Instant Application Claim 1
US Pat. 10,674,197 Claim 1

A device, comprising: a processing system including a processor;  and a 
memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: generating a plurality of content designators according to activity data associated with activities of a user;  generating a plurality of tagged media segments by tagging each of the plurality of segments of media content according to one of the plurality of content designators; generating a plurality of content groups by grouping the plurality of tagged media segments according to a plurality of segment lengths and their 
corresponding content designators;
determining a particular segment length of the plurality of segment lengths according to the detected activity…determining a particular content designator of a plurality of content designators according to the detected activity;
determining a particular segment length of the plurality of segment 
lengths according to a context of the detected activity;  determining a particular content designator of the plurality of content designators according to the context of the detected activity;
generating a selected content group by selecting a content group from the plurality 



selecting a target communication device to present to the user a message 
associated with the selected content group;  and transmitting information 
associated with the message to the target communication device.


Claim 1 in the instant application recites the additional limitation of wherein the plurality of content designators is based on at least one of media content type or media source.  Nevertheless, Siddiq discloses wherein the plurality of content designators is based on at least one of media content type or media source ([0008], [0010], [0014], [0017], i.e., recommendations based on metadata such as genre or website URL). It would have been obvious to include wherein the plurality of content designators is based on at least one of media content type or media source in claim 1 of patent 10,674,197 for the benefit of accurately recommending media content based on media attributes. 
Claim 1 in the instant application recites the additional limitations of wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is 
It would have been obvious to include wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location in claim 1 of patent 10,674,197 for the benefit of recommending one or more content items for consumption during travel based on one or more travel times associated with the one or more travel routes.

It would have been obvious to include wherein the detecting the activity involves determining, based on network activities generated by a target communication device of the user, whether the user is presently engaged in a business-related activity during the movement of the user from the first geographic location to the second geographic 10,674,197 for the benefit of preventing the user from spending a substantial amount of time, computing resources, and/or bandwidth attempting to identify relevant content.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 13-14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiq et al. (US Pub. 2019/0149879) in view of Tuukkanen (US Pub. 2015/0088423) and in further view of Deak et al. (US Pub. 2017/0358022), herein referenced as Siddiq, Tuukkanen, and Deak, respectively. 
claim 1, Siddiq discloses “A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations ([0054], [0087], [0209], Figs. 4-5), the operations comprising: 
generating a plurality of content groups by grouping a plurality of segments of media content according to a plurality of segment lengths and according to corresponding plurality of content designators ([0002]-[0006], [0010], [0012], [0014], [0017], [0070], [0074], [0136], [0192], [0197], i.e., short-length and long-length media content are grouped. In addition, recommendations are associated and sorted according to metadata including genre, popularity, and other preferences); 
detecting an activity of a user to obtain a detected activity… ([0002]-[0006], [0025], [0125], [0127], i.e., tracking a user’s behavior, search input, user’s location); 
determining a particular segment length of the plurality of segment lengths according to the detected activity… ([0002]-[0006], [0125], [0127], i.e., determining short-length or long-length media content); 
determining a particular content designator of the plurality of content designators according to the detected activity, wherein the plurality of content designators is based on at least one of media content type or media source ([0008], [0010], [0014], [0017], i.e., recommendations based on metadata such as genre or website URL) and; 
generating a selected content group by selecting a content group from the plurality of content groups according to the particular segment length of the plurality of segment lengths and the particular content designator of the plurality of content 
wherein information associated with the selected content group is provided to the target communication device of the user...” ([0002]-[0006], [0010], [0012], [0014], [0017], Figs. 6-7, i.e., short-length or long-length recommendations are provided to user based on the determined short-length or long-length viewing profile). 
Siddiq fails to explicitly disclose wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location.
Tuukkanen teaches the technique providing wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location ([0002]-[0004], [0059]-[0060], [0063], [0079], [0090], Figs. 1-2, 4A-D, i.e., a content selector determines amount of travel time 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location as taught by Tuukkanen, to improve the content recommendation system of Siddiq for the predictable result of recommending one or more content items for consumption during travel based on one or more travel times associated with the one or more travel routes ([0003]). 
The combination still fails to disclose wherein the detecting the activity involves determining, based on network activities generated by a target communication device of the user, whether the user is presently engaged in a business-related activity during the movement of the user from the first geographic location to the second geographic location; and wherein the determining the particular content designator of the plurality of content designators is further based on a determination that the user is not presently engaged in a business-related activity during the movement of the user from the first geographic location to the second geographic location, wherein the particular content 
Deak teaches the technique of providing wherein the detecting the activity involves determining, based on network activities generated by a target communication device of the user, whether the user is presently engaged in a business-related activity (business trip) during the movement of the user from the first geographic location to the second geographic location ([0001], [0003], [0037], [0045]-[0046], [0057], Figs. 4, 6-7, i.e., business air flight travelers are determined using location point pairing and/or historical travel data); and wherein the determining the particular content … of the plurality of content … is further based on a determination that the user is not presently engaged in a business-related activity during the movement of the user from the first geographic location to the second geographic location, wherein the particular content … is other than a content … that corresponds to business-related content ([0003], [0037], [0045]-[0046], [0057], Figs. 4, 6-7, i.e., the system identifies the user as a personal air flight traveler and provides recommendations tailored for vacationers). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the detecting the activity involves determining, based on network activities generated by a target communication device of the user, whether the user is presently engaged in a business-related activity during the movement of the user from the first geographic location to the second geographic location; and wherein the determining the particular content … of the plurality of content … is further based on a determination that the user is not presently engaged in a business-related activity during the movement of the user 
Regarding claim 2, Siddiq discloses “wherein the detected activity does not include media content consumption ([0025], i.e., the media guidance application may active user profile when the user is not currently consuming any media content. The media guidance application may analyze at least one of: time of day, user's location, and search input received from the user to determine whether the user is in the mood to watch long-length media content or short-length media content), wherein the media content type includes work-related ([0025], i.e., if the current user's location is the user's place of employment, the media guidance application may determine that the user is in the mood to watch short-length media content), entertainment ([0014], [0053], i.e., drama or comedy movies), news and sports ([0003]-[0007], [0022], [0048], [0074], i.e., news stories and clips, and sport), and, wherein the operations further comprise: obtaining a profile that is descriptive of the user; generating, according the profile, a request for media content ([0001]-[0003], i.e., profiles are maintained for each user for recommending media content); and submitting the request to a plurality of media content sources.” ([0074], [0077]-[0078], [0105], i.e., media guidance displays a plurality of different types of content sources referred as “mixed-media”).
Regarding claim 3, Siddiq discloses “wherein the plurality of segments of media content are received from a plurality of media content sources responsive to a search 
Regarding claim 5, Siddiq discloses “wherein the plurality of segments of media content comprises audio content, video content, still image content, textual content, augmented reality content, virtual reality content, or any combinations thereof.” ([0002]-[0006], [0014], [0017], i.e., media content includes videos such as music videos and movies).
Regarding claim 6, Siddiq discloses “wherein the detecting of the activity of the user is based on data selected from a group consisting of location data identifying a location of the user, movement data identifying a trajectory of the user, network data initiated by a device utilized by the user, orientation data provided by a communication device utilized by the user, calendar data identifying activities of the user, audio data generated from audible content obtained in a vicinity of the user, image data generated from image content obtained in the vicinity of the user, and any combinations thereof.” ([0004], [0007]-[0010], [0077]-[0078], [0105], Fig. 5, i.e., user requesting other content through the network).
Regarding claim 13, Siddiq discloses “wherein the processing system is configured according to a plurality of selectable computing resources.” (Figs. 2-5, i.e., the system includes a plurality of selectable components).
Regarding claim 14, Siddiq discloses “A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations ([0054], [0087], [0209], Figs. 4-5), the operations comprising: 

detecting an activity of a user to obtain a detected activity… ([0002]-[0006], [0025], [0125], [0127], i.e., tracking a user’s behavior, search input, location); 
determining a particular segment length of the plurality of segment lengths according to the detected activity… ([0002]-[0006], [0125], [0127], i.e., determining short-length or long-length media content), wherein the plurality of content designators is based on at least one of media content type or media source ([0008], [0010], [0014], [0017], i.e., recommendations based on metadata such as genre or website URL); 
determining a particular content designator of a plurality of content designators according to the detected activity ([0008], [0010], [0014], [0017], i.e., recommendations based on genre); 
generating a selected content group by selecting a content group from the plurality of content groups according to the particular segment length of the plurality of segment lengths and the particular content designator of the plurality of content designators; and transmitting to a target communication device a notification associated with the selected content group…” ([0002]-[0006], [0010], [0012], [0014], [0017], [0072], [0113], Figs. 1, 6-7, i.e., short-length or long-length recommendations are provided to user based on the determined short-length or long-length viewing profile. In addition, a 
Siddiq fails to explicitly disclose wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location.
Tuukkanen teaches the technique providing wherein the detected activity relates to movement of the user from a first geographic location to a second geographic location, wherein the determining the particular segment length is based on a determined expected duration of travel of the user from the first geographic location to the second geographic location and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user from the first geographic location to the second geographic location ([0002]-[0004], [0059]-[0060], [0063], [0079], [0090], Figs. 1-2, 4A-D, i.e., a content selector determines amount of travel time required for consumption of one or more content items relative to the one or more travel routs and identifies one or more content items having a playback time that is within the amount of time for the user to reach the destination).

The combination still fails to disclose wherein the detecting the activity involves determining, based on network activities generated by a target communication device of the user, whether the user is presently engaged in a business-related activity during the movement of the user from the first geographic location to the second geographic location; and wherein the determining the particular content designator is further based on a determination that the user is not presently engaged in a business-related activity during the movement of the user from the first geographic location to the second geographic location, wherein the particular content designator is other than a content designator that corresponds to business-related content.
Deak teaches the technique of providing wherein the detecting the activity involves determining, based on network activities generated by a target communication 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the detecting the activity involves determining, based on network activities generated by a target communication device of the user, whether the user is presently engaged in a business-related activity during the movement of the user from the first geographic location to the second geographic location; and wherein the determining the particular content … is further based on a determination that the user is not presently engaged in a business-related activity during the movement of the user from the first geographic location to the second geographic location, wherein the particular content … is other than a content … that corresponds to business-related content as taught by Deak, to improve the content recommendation system of Siddiq for the predictable result of 
Regarding claim 17, Siddiq discloses “wherein the detecting the activity of the user is based on data selected from a group consisting of location data identifying a location of the user, movement data identifying a trajectory of the user, network data initiated by a device utilized by the user, orientation data provided by a communication device utilized by the user, calendar data identifying activities of the user, audio data generated from audible content obtained in a vicinity of the user, image data generated from image content obtained in the vicinity of the user, and any combinations thereof.” ([0004], [0007]-[0010], [0077]-[0078], [0105], Fig. 5, i.e., user requesting other content through the network).
Regarding claim 18, Siddiq discloses “A method, comprising: generating, by a processing system including a processor, a plurality of content groups by grouping a plurality of segments of media content according to corresponding plurality of content designators and a plurality of segment lengths ([0002]-[0006], [0010], [0012], [0014], [0017], [0070], [0074], [0136], [0192], [0197], i.e., short-length and long-length media content are grouped. In addition, recommendations are associated and sorted according to metadata including genre, popularity, and other preferences); 
identifying, by the processing system, an activity of a user to obtain a detected activity…([0002]-[0006], [0025], [0125], [0127], i.e., tracking a user’s behavior, search input, user’s location); 

determining, by the processing system, a particular content designator of a plurality of content designators according to the detected activity ([0008], [0010], [0014], [0017], i.e., recommendations based on genre), wherein the plurality of content designators is based on at least one of media content type or media source ([0008], [0010], [0014], [0017], i.e., recommendations based on metadata such as genre or website URL); 
generating, by the processing system, a selected content group by selecting a content group from the plurality of content groups according to the particular segment length of the plurality of segment lengths and the particular content designator of the plurality of content designators; and transmitting, by the processing system, to a target communication device a notification associated with the selected content group...” ([0002]-[0006], [0010], [0012], [0014], [0017], [0072], [0113], Figs. 1, 6-7, i.e., short-length or long-length recommendations are provided to user based on the determined short-length or long-length viewing profile. In addition, a recommendation UI is provided along with reminders are provided to watch media content in the future).
Siddiq fails to explicitly disclose wherein the detected activity relates to travel of the user to a destination, wherein the determining the particular segment length is based on a determined expected duration of travel of the user to the destination and enable the user to choose particular media content included in the selected content 
Tuukkanen teaches the technique providing wherein the detected activity relates to travel of the user to a destination, wherein the determining the particular segment length is based on a determined expected duration of travel of the user to the destination and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user to the destination ([0002]-[0004], [0059]-[0060], [0063], [0079], [0090], Figs. 1-2, 4A-D, i.e., a content selector determines amount of travel time required for consumption of one or more content items relative to the one or more travel routs and identifies one or more content items having a playback time that is within the amount of time for the user to reach the destination).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the detected activity relates to travel of the user to a destination, wherein the determining the particular segment length is based on a determined expected duration of travel of the user to the destination and enable the user to choose particular media content included in the selected content group and to consume the particular media content within the determined expected duration of travel of the user to the destination as taught by Tuukkanen, to improve the content recommendation system of Siddiq for the predictable result of recommending one or more content items for consumption during travel based on one or more travel times associated with the one or more travel routes ([0003]). 

Deak teaches the technique of providing wherein the identifying the activity involves identifying, based on network activities generated by a target communication device of the user, whether the user is presently engaged in a business-related activity (business trip) during the travel of the user to the destination ([0001], [0003], [0037], [0045]-[0046], [0057], Figs. 4, 6-7, i.e., business air flight travelers are determined using location point pairing and/or historical travel data); and wherein the determining the particular content … is further based on a determination that the user is not presently engaged in a business-related activity during the travel of the user to the destination, wherein the particular content … is other than a content … that corresponds to business-related content ([0003], [0037], [0045]-[0046], [0057], Figs. 4, 6-7, i.e., the system identifies the user as a personal air flight traveler and provides recommendations tailored for vacationers). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the identifying the activity involves identifying, based on network activities generated by 
Regarding claim 20, Siddiq discloses “wherein the identifying of the activity is according to activity data that comprises location data identifying a location of the user, movement data identifying a trajectory of the user, network data initiated by a device utilized by the user, orientation data provided by a communication device utilized by the user, calendar data identifying activities of the user, audio data generated from audible content obtained in a vicinity of the user, image data generated from image content obtained in the vicinity of the user, or any combinations thereof.” ([0004], [0007]-[0010], [0077]-[0078], [0105], Fig. 5, i.e., user requesting other content through the network).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiq in view of Tuukkanen, Deak, and in further view of Krechman et al. (US Pub. 2016/0007069), herein referenced as Krechman.
Regarding claim 7, the combination fails to disclose “receiving user-generated input from the target communication device, wherein the user-generated input is 
Krechman teaches the technique of receiving user-generated input from the target communication device, wherein the user-generated input is associated with a message associated with the selected content group, the message being presented to a targeted communication device ([0006], [0047], [0052], [0064], [0070], Figs. 1-2, 7-9, 13, i.e., users received a push notification for new video that has been uploaded to a video storage site and select eh video to view using the video player). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving user-generated input from the target communication device, wherein the user-generated input is associated with a message associated with the selected content group, the message presented to a targeted communication device as taught by Krechman, to improve the content recommendation system of Siddiq for the predictable result of informing a user a new video availability and allowing the user to playback video based on the received notification. 
Regarding claim 8, the combination fails to disclose “initiating, according to the user-generated input, a presentation of media content from the selected content group.”
Krechman teaches the technique of initiating, according to the user-generated input, a presentation of media content from the selected content group ([0006], [0047], [0052], [0064], [0070], Figs. 1-2, 7-9, 13, i.e., users received a push notification for new video that has been uploaded to a video storage site and select eh video to view using the video player). Thus, it would have been obvious to one of ordinary skill in the art 
	Regarding claim 9, Siddiq discloses “wherein the presentation of media content is at a display device identified by the user-generated input.” ([0002]-[0006], [0055], [0095]-[0096], i.e., user television and computer equipment, wireless user communications device).
	Regarding claim 10, Siddiq discloses “wherein the display device is a component part of the target communication device.” ([0055], [0095]-[0096], i.e., laptop, PDA, mobile telephone).
	Regarding claim 11, Siddiq discloses “recording at a recording device, responsive to the user-generated input, media content from the selected content group.” ([0053], [0055], [0081]-[0082], [0090], [0113], i.e., user equipment to receive, display, play, or record content).
	Regarding claim 12, Siddiq discloses “wherein the user-generated input comprises an audible signal obtained by the target communication device.” ([0091], i.e., voice recognition interface).

Allowable Subject Matter
Claims 4, 15-16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        September 10, 2021